Citation Nr: 1543528	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO. 08-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent prior to July 24, 2013 and in excess of 70 percent from July 24, 2013 forward for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut. 

By way of background, the RO denied entitlement to an increased rating in excess of 50 percent for PTSD in November 2006, and denied entitlement to TDIU in May 2008. The Veteran separately and properly perfected appeals as to both decisions, and the issues have been combined into a single claim for the purposes of appellate review by the Board.

The RO granted an additional increased rating of 70 percent for the Veteran's PTSD in an August 2013 rating decision, effective July 24, 2013. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary totals. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
Further, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC.

The Board remanded the issues on appeal for additional development in December 2011. The identified records having been requested and an examination having been provided, the Board finds that the directives have been substantially complied with and the matter is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to July 24, 2013, the Veteran's PTSD has been manifested by nightmares, memory loss, sleep impairment, hypervigilance, unprovoked irritability with periods of violence, difficulty concentrating, depressed mood, anxiety, and restricted affect; resulting in occupational and social impairment with deficiencies in most areas. A total social and occupational impairment has not been shown.

2. From July 24, 2013 forward, the Veteran's PTSD has been manifested by near continuous panic or depression affecting the ability to function independently, appropriately or effectively, mild memory loss, irritability, sleep impairment, nightmares, difficulty understanding complex commands, restricted affect, depressed mood, anxiety, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living; resulting in occupational and social impairment with deficiencies in most areas. A total occupational and social impairment has not been shown.

3. The Veteran has one disability rated at 40 percent or more and a combined rating of 70 percent or more, and is unable to obtain or maintain substantially gainful employment due to his service-connected disability when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 70 percent, but no higher, prior to July 25, 2013 for service-connected PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an increased rating in excess of 70 percent from July 24, 2013 forward for service-connected PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Concerning TDIU, in light of the fully favorable decision herein no further discussion of the duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the increased rating claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2006, prior to the initial unfavorable adjudication in November 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All submitted or identified private treatment records have been associated with the claims file, as have the Veteran's Social Security Administration (SSA) records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in August 2006, February 2010 and July 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examination of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for PTSD. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. PTSD

The Veteran contends that he is entitled to an increased rating for his PTSD. The Board will first address the schedular criteria governing an increased rating, followed by all extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

The Veteran contends he is entitled to an increased rating in excess of 50 percent prior to July 24, 2013 and in excess of 70 percent from July 27, 2013 forward. For the purposes of clarity, the Board will address the period prior to July 24, 2013 first, followed by the second period.

For the period prior to July 24, 2013, based on the evidence the Board finds that a rating of 70 percent, but no higher, is warranted. During this period the Veteran generally complained of memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's wife in October 2008 and October 2010 statements also reported difficulty with memory and concentration, incidents of unprovoked irritability and continuous anxiety, all of which she is competent to report as these symptoms are observable by a third-party lay person. Id. 

The Veteran was provided with VA examinations in August 2006 and February 2010. In August 2006 the examiner noted that the Veteran complained of memory and concentration issues, anxiety (particularly in public), sleep disturbance, a low level of irritability, and nightmares. He also reported close relationships with his wife and children, occasional socializing with friends and neighbors, and good relationships with coworkers with the exception of his supervisor. On objective examination, the examiner noted the Veteran was alert, oriented, and well groomed, with normal thought process, speech, mood, and affect. Suicidal and homicidal ideation was denied, and the examiner found no evidence of perceptual disturbance. Overall the examiner described the Veteran's symptomatology as mild to moderate and assigned a GAF score of 55. 

In February 2010 the examiner noted that the Veteran complained of nightmares, depressed mood, hypervigilance, anxiety (particularly in public places), irritability marked by periods of violence, and memory and concentration problems. Continued relationships with his wife and children were reported, although other socializing with friends or neighbors was noted to be diminished. On objective examination, the examiner noted the Veteran was alert, oriented and well groomed. Thought process, speech, and judgment were noted to be normal. Mood was found to be depressed, with a restricted affect. Suicidal and homicidal ideation was denied, as were any type of hallucinations. Overall the examiner described the Veteran's symptomatology as clinically significant with respect to the Veteran's social and personal life, and assigned a GAF score of 55.

VA treatment records reflect consistent treatment for PTSD. Treatment records from September 2006 forward reflect continued complaints of anxiety, memory and concentration problems, depression, irritability, sleep impairment, disturbances of motivation and mood, and hypervigilance. Suicidal ideation, homicidal ideation, and hallucinations have been consistently denied throughout the period prior to July 24, 2013. 

Neuropsychiatric testing was conducted in December 2011. The Veteran was noted to be alert, oriented and well-groomed, with normal thought process, speech, and affect. No evidence of psychosis was noted. Irritability with incidents of violence was endorsed by the Veteran, but he denied any suicidal or homicidal ideation or any form of hallucinations, and the physician deemed the Veteran a low risk to himself or others. 

On objective testing the examiner noted that the Veteran performed below average in several aspects concerning memory, but the examiner also noted that the Veteran appeared to exert variable effort during the testing. The examiner further noted that this variation in effort with respect to completing the testing could result in an underestimation of his actual capabilities, and therefore the results should be viewed with caution. Overall the examiner assigned a GAF score of 60.

Several letters concerning the Veteran's condition from different VA medical personnel have also been associated with the record. A September 2008 letter noted that overall the Veteran's symptoms resulted in significant psychological distress and an inability to gain or maintain employment, and assigned a GAF score of 38. The clinician noted continuous anxiety, irritability, sleep impairment, mood lability, a decreased ability to concentrate and memory loss issues.

An April 2009 letter indicated that the Veteran's memory and concentration issues, as well as his severe anxiety, rendered him unable to obtain or maintain gainful employment, as these symptoms severely limited his ability to both be assigned multiple tasks at once and to remember and fully complete tasks that had been assigned. Finally, a February 2010 letter indicated that the Veteran continued to have social and occupational impairment as a result of his PTSD, and specifically noted deficiencies in working, family relations, thinking and mood due to ongoing anxiety and depression and difficulty with stressful situations.

Finally, starting with the August 2006 VA examination, the Veteran was been assigned the following GAF scores during the period prior to July 24, 2013: 55 in August 2006, 40 in December 2006, 45 in February 2007, 45 in October 2007, 38 in September 2008, 40 in December 2008, 45 in June 2009, 55 in February 2010, 45 in April 2010, 45 in July 2010, 45 in June 2011, 70 in August 2011, 70 in September 2011, 70 in November 2011, 60 and 70 in December 2011, 70 in January 2012, 75 in February 2012, and 65 in May 2012.

GAF scores ranging from 31 to 40 reflect some impairment of reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. Id. 

In this case, the Veteran has been assigned a wide range of GAF scores over a significant period of time. However, the Board notes that nine of the assigned scores, spanning roughly December 2006 to June 2011, fall either in or very near the 41 to 50 range, reflecting serious symptoms and, based on the noted representative symptomatology, correlating with a 70 percent rating. While GAF scores are not dispositive when determining the proper disability rating for a psychiatric disorder, the frequency with which the Veteran's GAF scores fell either in or close to the 41 to 50 range increases the probative weight of these scores with respect to the question of the Veteran's overall level of occupational and social impairment due to his symptomatology during this period.

The Board notes that while the Veteran's scores were notably improved from August 2011 to May 2012, this section of scores is only a small portion of the overall period on appeal prior to July 24, 2013 (approximately nine months of the eighty four month period on appeal). As such, this period more likely constitutes a temporary improvement in the Veteran's condition, but is not necessarily representative of his overall level of functioning throughout the period prior to July 24, 2013, a finding that is corroborated by the fact that the July 24, 2013 VA examiner assigned a GAF score of 55, which is more in line with the overall trend of his GAF scores.

Based on the lay and medical evidence of record, the Board finds that the Veteran's current level of symptomatology, and the resulting social and occupational impairment, more nearly approximates a 70 percent rating. The September 2008, April 2009 and February 2010 letters all described the Veteran's symptoms as being significant, with the September 2008 and February 2010 letters indicating that the Veteran was impaired in most areas as a result of his PTSD. Further, as noted in the lay and medical evidence the Veteran's PTSD has manifested several symptoms directly contemplated by a 70 percent rating, including near continuous panic, unprovoked irritability with periods of violence, difficulty adapting to stressful situations such as work or a work-like setting, and impaired thinking, which is exemplified by the noted memory and concentration difficulties. As such, the Board finds that a rating of 70 percent, but no higher, for the Veteran's PTSD prior to July 24, 2013 is warranted.

A rating in excess of 70 percent is not warranted for this period. None of the evidence indicates that the Veteran's symptoms result in a total occupational and social impairment. The Veteran has, during this period, maintained relationships with his wife and children, and thus has stable, if occasionally strained, family relationships. The Veteran also endorsed socializing on occasion with friends and neighbors during this period. Both of these facts indicate that the Veteran does not have a total social impairment. The GAF scores assigned to him have, as noted above, predominantly been within or close to the 41 to 50 range, which is commensurate with a 70 percent rating based on the example symptomatology provided. He has not during this period exhibited any of the symptoms associated with a 100 percent rating for a psychiatric disability, and indeed has generally denied symptoms of such severity, such as suicidal or homicidal thoughts, hallucinations, disorientation to time and place, and inability to maintain personal hygiene. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

The Board does note that the Veteran and his wife have consistently reported memory and concentration difficulties, and the medical evidence of record corroborates these assertions. Specifically, both have indicated that the Veteran has difficulty when asked to handle multiple tasks at once, as well as with remembering and completing tasks. Both have also indicated difficulty with retaining information that was recently read or observed, such as information from the paper or what happened in a football game. December 2011 neuropsychiatric testing revealed below average to average memory scores, although it was noted that the Veteran displayed variable effort when completing the tests. 

However, none of the medical or lay evidence of record indicates that the Veteran's memory loss or concentration issues are so severe that he forgets core facts about his life, such as his name or the names of family members. The Veteran's memory impairment has at no point been described as severe, and is usually referred to as either mild or moderate. As such, while the Board notes the Veteran has difficulty remembering to complete tasks and recently learned information, this level of impairment does not rise to the level of that contemplated by a 100 percent rating. Based on this evidence, a rating of in excess of the 70 percent assigned herein for the period prior to July 24, 2013 is not warranted.

Turning to the period from July 24, 2013 forward, based on the evidence of record a rating in excess of 70 percent for the Veteran's PTSD is not warranted. As with the previous period, the Veteran has largely complained of memory issues, concentration problems, anxiety, and irritability, all of which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in July 2014. The examiner noted subjective complaints of irritability, sleep impairment, and nightmares, and that these symptoms had led to increased strain on the Veteran's marriage. The Veteran reported minimal social interactions outside of his immediate family due to anxiety, but did indicate that he was able to interact with, and felt comfortable around, the individuals who are part of his PTSD therapy group. The examiner found there to be depressed mood, anxiety, suspiciousness, near-continuous panic, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living. 

On objective observation, the examiner noted the Veteran was alert and oriented in all spheres, and that insight, judgment and thought processes were normal. Affect was noted to be depressed. No suicidal or homicidal ideation or hallucinations were noted, and the examiner indicated that the Veteran was not a threat to himself or others. Overall, the examiner indicated his symptoms resulted in occupational and social impairment in most areas, and assigned a GAF score of 55.

VA treatment records associated with the claims file generally reflect complaints of memory and concentration problems, irritability, sleep impairment and anxiety. There is no evidence of disorientation to place or time, inadequate grooming, severe memory loss, or suicidal or homicidal ideation.

As noted above, the Veteran was assigned a GAF score of 55 during his July 2013 VA examination. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). In this case, the lone GAF score of record falls within the 51 to 60 range, reflecting moderate symptoms and roughly correlating with a 50 percent rating, based on the example symptomatology provided. While only one score, the assigned score of 55 is probative of the overall level of functional impairment found by the examiner based on the symptomatology noted in his report.

Based on the lay and medical evidence of record, the Board finds that an increased rating in excess of 70 percent for the period from July 24, 2013 forward for PTSD is not warranted. The July 2013 VA examiner indicated that, based on all of the Veteran's symptomatology and his noted social and familial interactions, the symptomatology only resulted in deficiencies in most areas, as opposed to a total impairment. Further, the GAF score assigned based on the symptomatology in the July 2013 report indicated an even lesser level of overall impairment, specifically that the Veteran's PTSD symptoms were moderate in nature. 

While the VA examiner indicated that the Veteran's PTSD did result in intermittent inability to attend to the activities of daily living, there is no evidence that this impairment rises to the level of severity contemplated by a 100 percent rating. Specifically, while the Veteran has been noted to have difficulty going to public places, such as grocery stores, due to his anxiety, there is no evidence that there is interference with the most basic tasks, such as maintenance of personal hygiene. 

Indeed, the July 2013 examiner indicated that the Veteran was well groomed and dressed for the interview, and the other medical and lay evidence of record is completely silent for any evidence of interference with the most basic tasks of daily living, as contemplated by the 100 percent rating. As such, the Board finds that the current impairment is more approximately contemplated by the currently assigned 70 percent rating, which directly takes into account near continuous anxiety interfering with the ability to function adequately or independently. The Veteran has not exhibited any other symptoms contemplated by a 100 percent rating, or any non-listed symptoms of comparable severity. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

Overall the evidence reflects that the Veteran has been able to maintain familial relationships, albeit at times strained ones, as well as positive relationships with the individuals that participate in his therapy group, despite a general anxiety around other people. These facts militate against a finding of a total social impairment resulting from the Veteran's PTSD symptoms. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD results in a total occupational and social impairment, and thus is against a finding that a 100 percent rating for PTSD is warranted from July 24, 2013 forward.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for period prior to July 24, 2013, or an increased evaluation in excess of the current rating assigned for the period from July 24, 2013 forward. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an increased rating of 70 percent, but no higher, for the period prior to July 24, 2013 for PTSD is warranted, while a rating in excess of 70 percent from July 24, 2013 for PTSD is not warranted. See Hart, 21 Vet. App. 505.

B. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as near-continuous panic or depression, memory and concentration difficulties, irritability with period of violence, mild memory loss, sleep impairment, nightmares, difficulty understanding complex commands, restricted affect, depressed mood, anxiety, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety, irritability, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms, as well has their overall effect on his occupational and social functioning, are directly contemplated by the rating schedule and the General Formula to some degree. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for PTSD at 70 percent and tinnitus at 10 percent. Since the Veteran has a single disability rated at 60 percent or higher for the entire period on appeal, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

With the threshold requirements satisfied, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board must consider the Veteran's work history, education, and any special training. In this case, the Veteran has been unemployed since August 2006, prior to which he worked as a chef or food server for approximately 37 years. No other employment outside of the food service industry is of record. The Veteran has a high school degree, and according to his TDIU claim has special culinary and excel training.

The Veteran has generally asserted that he has been rendered unable to gain or maintain employment as a result of his PTSD symptoms. Specifically, the Veteran has repeatedly alleged that his memory issues and anxiety prevent him from functioning well at work, as he either panics when assigned too many tasks or forgets to start or complete assignments. The Veteran is competent to report such symptoms, as they are lay observable, as well as their effects upon his ability to work. Jandreau, 492 F.3d 1372.

In addition to the Veteran's work and education history, as well as his lay statements, numerous medical records and opinions have been associated with the claims file. VA treatment records reflect on-going treatment for near continuous panic, and several notations are of record concerning difficulties at work due to memory loss and concentration, as well as difficulty with his supervisor when working due to anxiety. A September 2008 letter from a VA advanced practice registered nurse indicated that the Veteran's PTSD symptoms significantly interfered with his ability to either gain or maintain employment, specifically problems with concentration, memory, distractibility and irritability. 

An April 2009 letter from a VA clinician indicated that the Veteran was unemployable due to his PTSD. Specifically, the clinician noted that the Veteran's anxiety would cause him to panic when assigned new tasks, and interfered with his ability to be assigned multiple tasks at once. The clinician also indicated that the Veteran's memory loss interferes with his ability to both remember and complete tasks when they are assigned, which causes significant occupational impairment.

In the most recent July 2013 VA examination, the examiner specifically noted that the Veteran's PTSD was characterized by difficulty in adapting to stressful situations, such as work or a work-like setting. He further indicated that near constant panic or depression, anxiety, mild memory loss and difficulty understanding complex commands were all present. In combination, these symptoms, in addition to others listed, were noted to result in occupational and social impairment in most areas, one of which was work.

Finally, the Veteran's SSA disability records have been associated with the claims file. In their decision, the SSA found the Veteran to be disabled for their purposes as of August 2006 due to osteoarthritis and an anxiety disorder. The supporting medical records, including a February 2007 SSA examination, further specify that this anxiety disorder is in fact PTSD, and that overall the disability resulted in mild difficulty with social functioning and moderate difficulty with maintaining concentration, persistence or pace.

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in his prior field or in another profession or field due to the symptoms associated with PTSD, specifically the Veteran's noted issues with near constant anxiety around others, concentration loss and memory loss, all of which interfere with the Veteran's ability to work with others and remember and complete assigned tasks. As such, entitlement to TDIU is warranted.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, prior to July 24, 2013 for PTSD is granted, subject to the rules and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 70 percent from July 24, 2013 forward for PTSD is denied.

Entitlement to TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


